                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE,                                 :
     Plaintiff,                           :
                                          :              No. 1:19-cv-1673
             v.                           :
                                          :              (Judge Kane)
UNITED STATES OF AMERICA,                 :
     Defendant                            :

                                       ORDER

      AND NOW, on this 3rd day of April 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. The United States’ motion for summary judgment (Doc. No. 26) is GRANTED;

      2. The Clerk of Court is directed to enter judgment in favor of Defendant United States
         of America and against Plaintiff John Doe; and

      3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                         s/ Yvette Kane
                                                         Yvette Kane, District Judge
                                                         United States District Court
                                                         Middle District of Pennsylvania
